DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the Appeal Brief filed on 05/17/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123                                                                                                                                                                                                        

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-4 and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 14 recites obtaining a domain name suggestion input comprising textual data, segmenting the textual data into one or more tokens, obtaining a list of affixes, determining a conditional probability for each of the affixes in the list of affixes, wherein the conditional probability indicates a desirability rating for a combination of a respective affix in the list of affixes with the textual data, ranking the affixes based on the conditional probabilities to generate a ranked list of affixes, and generating domain name suggestions based on the ranked list of affixes. The limitation of obtaining a domain name suggestion input comprising textual data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, this claim encompasses the user hearing or thinking of suggested words for a domain name. The limitation of segmenting the textual data into one or more tokens, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, this claim encompasses the user thinking that the words should be segmented into individual words or word roots. The limitation of obtaining a list of affixes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, this claim encompasses the user hearing or thinking of additional words associated with the suggested words. The limitation of determining a conditional probability for each of the affixes in the list of affixes, wherein the conditional probability indicates a desirability rating for a combination of a respective affix in the list of affixes with the textual data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer-implemented steps. That is, other than reciting “using a language model”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “using a language model” in the context of this claim encompasses the user manually calculating the likelihood that each of the additional words is desirable in association with the suggested words. The limitation of ranking the affixes based on the conditional probabilities to generate a ranked list of affixes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, this claim encompasses the user thinking that the additional words that are most desirable in association with the suggested words should be ranked higher than the words that are less desirable. The limitation of generating domain name suggestions based on the ranked list of affixes, as drafted, is a process that, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a language model to perform the determining step. The use of a language model is recited at a high-level of generality (i.e. a language model of any kind, used in any manner, to performing a generic computer function of computing a probability) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 14 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a language model to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. Therefore, claim 14 is not patent eligible.

Claim 1 recites the same abstract idea addressed above regarding claim 14.  That is, claim 1 recites obtaining a domain name suggestion input comprising textual data, segmenting the textual data into one or more tokens, obtaining a list of affixes, determining a conditional probability for each of the affixes in the list of affixes, wherein the conditional probability indicates a desirability rating for a combination of a respective affix in the list of affixes with the textual data, ranking the affixes based on the conditional probabilities to generate a ranked list of affixes, and generating domain name suggestions based on the ranked list of affixes. Each of these limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer-implemented steps and the further recitation in claim 1 of generic computer 
This judicial exception is not integrated into a practical application. In particular, the claim only recites “a processing system of a device comprising one or more processors; and a memory system comprising one or more computer-readable media, wherein the one or more computer readable media contain instructions that, when executed, by the processing system, cause the processing system to perform operations comprising” and using a language model to perform the determining step. The processing system and memory system are recited at a high-level of generality (i.e., as a generic device with a processor and generic memory containing instructions to perform the step) such that it amounts to no more than mere instructions to apply the exception using generic computer components. As discussed above, the use of a language model is also recited at a high-level of generality (i.e. a language model of any kind, used in any manner, to performing a generic computer function of computing a probability) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of a processing system and memory system to perform all the steps and using a language model to perform the determining step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception 

Claims 2 and 15 depend from claim 1 and 14, respectively, and further recite that at least one token of the one or more tokens comprises a plurality of words. This limitation modifies the segmenting limitation discussed above regarding claims 1 and 14 and, as drafted, remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer-implemented steps in claims 1 and 14 and the further recitation in claim 1 of generic computer components. For example, this claim encompasses the user thinking that the words should be segmented into phrases or clauses. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer-implemented steps, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, claims 2 and 15 recite an abstract idea. This judicial exception is not integrated into a practical application. Claims 2 and 15 do not recite any additional elements behind those already discussed above regarding claims 1 and 14 that amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 2 and 15 are directed to an abstract idea. Claims 2 and 15 do not recite any additional elements beyond those already discussed above regarding claims 1 and 14 that are insufficient to amount to significantly more than the judicial exception. Accordingly, claims 2 and 15 still amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using generic computer components cannot provide an inventive concept. Therefore, claims 2 and 15 are not patent eligible.

Claims 3 and 16 depend from claim 1 and 14, respectively, and further recite that the list of affixes comprises generic top level domains. This limitation modifies the obtaining limitation discussed above regarding claims 1 and 14 and, as drafted, remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer-

Claims 4 and 17 depend from claim 1 and 14, respectively, and further recite training the language model using a training set of textual data. The additional limitation of training the language model using a training set of textual data is merely insignificant extra-solution activity. Training the language model using a training set of textual data doesn’t impose meaningful limits on the claim. For example, merely training the language model using a training set of textual data doesn’t impose meaningful limits on how the language model is trained or the selection and use of the training set of textual data. Therefore, claims 4 and 17 do not integrate the abstract idea into a practical application and is directed to an abstract idea. The addition of the training the language model using a training set of textual data is not sufficient to amount to significantly more than the judicial exception. Training a model using a training set is a well-understood, routine, conventional activity previously known to the industry. Chen et al., “Strategies for Training Large Vocabulary Neural Language Models”, teaches training a model using a  [See Chen at Abstract and Introduction]. The addition of a well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. Therefore, claims 4 and 17 are not patent eligible.

Claim 9 depends from claim 1 and further recites that the conditional probabilities for the affixes are position dependent. This limitation modifies the determining limitation discussed above regarding claim 1 and remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer-implemented steps and generic computer components. For example, but for the recitation of generic computer-implemented steps and generic computer components, which is discussed regarding claim 1 above, this claim encompasses the user manually calculating the likelihood that each of the additional words is desirable in association with the suggested words such that additional words prior to the suggested words modify the suggested words (e.g. rating “quality bike shop” more highly than “bike shop quality” for the suggested words “bike shop”) and are thereby rated more highly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer-implemented steps, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, claim 9 recites an abstract idea. This judicial exception is not integrated into a practical application. Claim 9 doesn’t recite any additional elements beyond those already discussed above regarding claim 1 that amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 9 is directed to an abstract idea. Claim 9 doesn’t recite any additional elements behind those already discussed above regarding claim 1 that are insufficient to amount to significantly more than the judicial exception. Accordingly, claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using generic computer components cannot provide an inventive concept. Therefore, claim 9 is not patent eligible.

Claim 10 depends from claim 1 and further recites that the conditional probabilities for the affixes are position independent. This limitation modifies the determining limitation discussed above regarding claim 1 and remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer-implemented steps and generic computer components. For example, but for the recitation of generic computer-implemented steps and generic computer components, which is discussed regarding claim 1 above, this claim encompasses the user manually calculating the likelihood that each of the additional words is desirable in association with the suggested words such that it doesn’t matter whether the additional word are before or after the suggested words (e.g. rating “New York bike shop” the same as “bike shop New York” for the suggested words “bike shop”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer-implemented steps, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, claim 10 recites an abstract idea. This judicial exception is not integrated into a practical application. Claim 10 doesn’t recite any additional elements behind those already discussed above regarding claim 1 that amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 10 is directed to an abstract idea. Claim 10 doesn’t recite any additional elements beyond those already discussed above regarding claim 1 that are insufficient to amount to significantly more than the judicial exception. Accordingly, claim 10 still amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using generic computer components cannot provide an inventive concept. Therefore, claim 10 is not patent eligible.

Claim 11 depends from claim 1 and further recites that the generating domain name suggestions based on the ranked list of affixes comprises generating domain name suggestions based on top ranked affixes. This limitation modifies the generating limitation discussed above regarding claim 1 and remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer-implemented steps and generic computer components. 

Claim 12 depends from claim 1 and further recites that the generating domain name suggestions based on the ranked list of affixes comprises generating domain name suggestions based on affixes associated with conditional probabilities that meet or exceed a threshold. This limitation modifies the generating limitation discussed above regarding claim 1 and remains a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer-implemented steps and generic computer components. For example, but for the recitation of generic computer-implemented steps and generic computer components, which is discussed regarding claim 1 above, this claim encompasses the user thinking or speaking only domain name suggestions that the user considers more desirable than not desirable (i.e. a 50% threshold). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer-implemented steps, then it falls within the “Mental Processes” grouping of abstract 

Claim 13 depends from claim 1 and further recites displaying the domain name suggestions in a browser. The additional limitation of displaying the domain name suggestions in a browser is merely insignificant extra-solution activity. The displaying of the domain name suggestions in a browser amounts to necessary data outputting and doesn’t impose meaningful limits on the claim. For example, merely displaying the domain name suggestions in a browser doesn’t impose meaningful limits on how the how or in what manner the domain name suggestions are displayed. Therefore, claim 13 does not integrate the abstract idea into a practical application and is directed to an abstract idea. The addition of the displaying the domain name suggestions in a browser is not sufficient to amount to significantly more than the judicial exception. Displaying results is a well-understood, routine, conventional activity previously known to the industry. Carroll et al., U.S. Patent Application Publication No. 2015/0039599, teaches displaying results, specifically domain name suggestions in a browser, is well-understood, routine, conventional activity previously known to the industry [See Carroll at paragraphs 36, 38, 83]. The addition of a well-understood, routine, conventional activity previously known to the industry cannot provide an inventive concept. Therefore, claim 13 is not patent eligible.


Allowable Subject Matter
Applicant’s arguments, particularly pages 8-9 of the Appeal Brief, filed 05/17/2021, with respect to the rejection of claims 1-5, 8-17, and 20 under U.S.C. § 103(a) over Carroll and Lai have been fully considered and are persuasive.  Therefore, the rejections of claims 1-5, 8-17, and 20 have been withdrawn.
Claims 5-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123